Citation Nr: 0311135	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  94-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to service connection for tinea corporis. 

3.  Entitlement to service connection for a disability 
manifested by breathing difficulty and coughing.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had several periods of active duty for training 
from May 1982 to August 1986 and he had active service from 
June to December 1991, including service in the Southwest 
Asia Theater of Operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded the appeal in April 1997 and 
September 1998.  


FINDINGS OF FACT

1.  The veteran's tinea corporis is not related to active 
service and is not an undiagnosed illness. 

2.  The veteran's ulcerative colitis is not related to active 
service and is not an undiagnosed illness. 

3.  The veteran does not have chronic disability manifested 
by breathing and coughing condition difficulty that is 
related to active service and he does not have an undiagnosed 
chronic illness manifested by breathing and coughing 
condition difficulties. 


CONCLUSIONS OF LAW

1.  Tinea corporis was not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).  

2.  Ulcerative colitis was not incurred in or aggravated 
during active service and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.  

3.  A chronic disability manifested by breathing and coughing 
condition difficulties was not incurred in or aggravated 
during active service and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has recently 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a May 2002 letter, advising them of the 
governing legal criteria, the evidence considered, 
evidentiary development under the VCAA, the evidence 
necessary to establish entitlement to the requested benefits, 
and the reasons for the denials.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded a VA examination and treatment 
records have been obtained.  The veteran has indicated that 
he does not desire a personal hearing.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(24), 106.  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
during service on active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more prior to December 31, 2006.  The term 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness for a medically 
unexplained chronic multisymptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317. 

Service medical records, including the report of a December 
1991 service separation examination and medical history 
completed in conjunction therewith, are silent for complaint, 
finding, or treatment for any chronic skin, stomach or 
respiratory or pulmonary disabilities.  

The report of an October 1993 VA examination reflects that 
the veteran reported that approximately 8 or 9 months before 
he had developed stomach pain.  He also reported breathing 
problems that had started approximately one year before.  He 
also indicated that he had a skin problem.  He reported that 
he did not know when it had developed.  The diagnoses 
included hiatal hernia as shown on upper gastrointestinal 
series, skin condition of the hands, clinically consistent 
with eczema, and essentially normal examination of the 
respiratory system both clinically and spirometrically.  

The report of a June 2002 VA medical examination reflects 
that the veteran's claims file had been reviewed.  It 
indicates that the veteran had a history of stomach problems 
diagnosed in 1993, and complaints of a skin rash and 
shortness of breath since 1993.  The impression included 
recently diagnosed ulcerative colitis as proven by biopsy in 
April 2002, tinea corporis in both groins with no rash on any 
other part of the body, and history of shortness of breath 
and coughing that is mostly due to deconditioning.  The 
examiner noted that the veteran's skin rash was tinea 
corporis and was due to poor hygiene and tight clothing and 
would have been present whether the veteran joined the 
military or not and was thus not attributable to the 
military.  The examiner indicated that the veteran had been 
completely evaluated while in service and it was the 
examiner's opinion that the veteran's ulcerative colitis had 
no relation to service whatsoever and service was not a 
causative factor for his ulcerative colitis.  The examiner 
indicated that the veteran's shortness of breath and coughing 
did not have any organic cause.  He noted that the veteran 
had been extensively evaluated by a pulmonologist and 
cardiologist and his shortness of breath was mostly due to 
deconditioning.  Therefore, his shortness of breath was not a 
residual of service and was not a component of Gulf War 
syndrome.  

The veteran has indicated his belief that he has skin, 
stomach, and respiratory and pulmonary disabilities that are 
related to his Gulf War service, but he is not qualified, as 
a layperson, to offer a medical diagnosis or a medical 
etiology for symptoms he reports.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

There is no competent medical evidence indicating that the 
veteran has any chronic skin rash, stomach condition, or 
disability manifested by breathing and coughing condition 
difficulties that are due to chronic undiagnosed illnesses.  
Neither is there any competent medical evidence indicating 
that the veteran had any of these disabilities during his 
active service and the veteran does not assert that they 
existed during his active service.  It is asserted that these 
disabilities had their onset post service and the competent 
medical evidence supports this conclusion.  There is no 
competent medical evidence indicating that the veteran has 
any current skin, stomach or breathing or coughing condition 
that is related to active service.  There is competent 
medical evidence indicating that the veteran currently has a 
diagnosed skin disability and ulcerative colitis that are not 
related to active service.  There is competent medical 
evidence that the veteran does not currently have any chronic 
disability that is manifested by breathing and coughing 
condition difficulties.  

On the basis of the evidence of record a preponderance of the 
evidence is against a finding that the veteran's tinea 
corporis and ulcerative colitis existed during active service 
or are related to active service.  Further, a preponderance 
of the evidence is against a finding that the veteran 
currently has any chronic disability manifested by breathing 
and coughing condition difficulties.  Also, a preponderance 
of the evidence is against a finding that the veteran 
currently has any skin or stomach disabilities that are 
chronic in nature and undiagnosed.  Therefore, a 
preponderance of the evidence is against the veteran's claims 
for service connection.  


ORDER

Service connection for ulcerative colitis is denied.  

Service connection for tinea corporis is denied.  

Service connection for disability manifested by breathing and 
coughing condition difficulties is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

